Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the Applicants’ communication filed on 06/10/2021. In virtue of this communication, claims 1-35 are currently pending in the instant application. 
	
Claim Objections
Claim 16 is objected to because of the following informalities: It seems claim is supposed to depend on claim 14 and not claim 1 as was amended from the PCT application (i.e. all claims 15-23 depend on 14 and cite the mobile computing device which is not in claim 1).  Appropriate correction is required.

Claims 1-3, 6-8, 14-16, 19-21, 29 and 35 are also objected to. These are missing the “of” after the term “information indicative…” For example claim 8 states “receiving information indicative a location of the piece of hygiene equipment” and should state “receiving information indicative of a location of the piece of hygiene equipment.” Please make those corrections throughout the claims. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


               Claims 12-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  

                Claim 12 states "A computer program comprising instructions, which, when executed by a mobile computing device, cause the mobile computing device to perform the method of claim 1.”
	Claim 13 states “An application, downloadable from a data repository, comprising computer instructions, which, when executed by a mobile computing device, cause the mobile computing device to perform the method of claim 1.”
               The claims do not fall within at least one of the four categories of patent eligible subject matter because Claim 12 recites "A computer program product” and Claim 13 recites “An application…comprising computer instructions” and are rejected under 101 as a “program per se.”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al. (US 2009/0195385 A1).  

 	Regarding Claim 14 Huang teaches the limitations "A mobile computing device, comprising: a radio circuit; a processor; and a memory, wherein the memory is configured to store instructions which, when executed by the processor, cause the processor to: (see abstract, par. 0025 “A central computer (which can be a personal computer or a server) which will receive the collected data from all the data transfer stations and processing them into a daily and/or periodic hand hygiene compliance report); 
obtain, from a sensor device, information indicative an identification of the sensor device; 
obtain information indicative of a location of a piece of hygiene equipment with which the sensor device is to be associated; and (see par. 0054 “Entry-exit sensors (13 in FIG. 3a), each will be mounted above or at head-height on the inside of a door frame (14 in FIG. 3a) of a controlled access area, such as a patient room, restroom, surgical operating room or counter-top where raw meat is processed. Each sensor will be assigned a unique identification code indicating its location as recorded in a master program residing in the central computer.” (i.e. unique ID and location are recorded));
associate the information indicative of an identification of the sensor device with the information indicative of a location of the piece of hygiene equipment." (see par. 0057 “The central computer will collect all the hand hygiene data from all individual ID bands through the data transfer stations and process them into daily/periodic hand hygiene compliance report.” (i.e. the report associates identification and location). 

	Claims 1, 12-13, 24 and 30 are rejected for the same reasons set forth above because the claims have similar limitations or have been addressed. Claims 24 and 30 recite the addition of “receiving, from a mobile computing device, security information for use in accessing a communication network.” This is shown in par. 0025 of Huang which states “…uses active RFID or a combination of passive and active RFID technology to interact with pre-programmed soap and rinse-free disinfectant dispensers as well as entry-exit sensors to record the time-date of each of this person's hand hygiene event and its thoroughness and “A central computer (which can be a personal computer or a server) which will receive the collected data from all the data transfer stations and processing them into a daily and/or periodic hand hygiene compliance report.” (i.e. the security information is the active RFID communication interaction to collect data from hygiene stations). 

	Regarding Claim 9 Huang teaches the limitations "The method of claim 1, further comprising installing at least one additional sensor device."

	Regarding Claim 15 Huang teaches the limitations "The mobile computing device of claim 14, wherein the memory is further configured to store instructions which, when executed by the processor, cause the processor to: 
obtain, from the piece of hygiene equipment, information indicative of a type of the piece of hygiene equipment; and 
associate the information indicative of the type of the piece of hygiene equipment with the information indicative of an identification of the sensor device and the information indicative of a location of the piece of hygiene equipment" (see par. 0052, where “Each soap dispenser will be programmed with a unique identification code, which represents its type (soap dispensing) and its location in a master program residing in the central computer.” (i.e. type, unique ID and location associated). 

	Claims 2, 25 and 31 are rejected for the same reasons set forth above because the claims have similar limitations or have been addressed. 

	Regarding Claim 16 Huang teaches the limitations "The mobile computing device of claim 14, wherein the memory is further configured to store instructions which, when executed by the processor, cause the processor to: 
obtain, from the piece of hygiene equipment, information indicative of a type of a consumable dispensed by the piece of hygiene equipment; and 
associate the information indicative of the type of the consumable with the information indicative of an identification of the sensor device and the information indicative of a location of the piece of hygiene equipment" (see par. 0025 and 0052, where “It will also query the maintenance conditions of each component of this system (such as soap and rinse-free disinfectant refills as well as battery power level) and perform diagnostic to detect any malfunctions.” (e.g. type of consumable is soap or rinse-free disinfectant and this is included in reports associated with id, type and location). 

	Claims 3, 26 and 32 are rejected for the same reasons set forth above because the claims have similar limitations or have been addressed. 

	Regarding Claim 17 Huang teaches the limitations "The mobile computing device of claim 14, wherein the memory is further configured to store instructions which, when executed by the processor, cause the processor to store the associated information in the memory" (see par. 0056-0057, where “Data Transfer Stations (two configurations as presented in FIGS. 5a and 5b) will be allocated to offices, locker rooms and centrally located work areas to facilitate the workers to place their ID bands in it to download the stored data to the central computer. Each station is also assigned a unique identification code to indicate its location in the master program residing in the central data processor. [0057] (6) The central computer is interconnected with all the data transfer stations via an existing network of the facility or via network.” (i.e. downloaded data to central computer is stored). 

	Claims 4, 27 and 33 are rejected for the same reasons set forth above because the claims have similar limitations or have been addressed. 

	Regarding Claim 18 Huang teaches the limitations "The mobile computing device of claim 14, wherein the memory is further configured to store instructions which, when executed by the processor, cause the processor to transmit the associated information to a central server device" (see par. 0056-0057, where “Data Transfer Stations (two configurations as presented in FIGS. 5a and 5b) will be allocated to offices, locker rooms and centrally located work areas to facilitate the workers to place their ID bands in it to download the stored data to the central computer. Each station is also assigned a unique identification code to indicate its location in the master program residing in the central data processor. [0057] (6) The central computer is interconnected with all the data transfer stations via an existing network of the facility or via network.” (i.e. data is transmitted to central computer).

	Claims 5, 28 and 34 are rejected for the same reasons set forth above because the claims have similar limitations or have been addressed. 

	Regarding Claim 19 Huang teaches the limitations "The mobile computing device of claim 14, wherein the memory is further configured to store instructions which, when executed by the processor, cause the processor to automatically perform, in response Page 7 of 18to completion of the step of obtaining the information indicative an identification of the sensor device, the process of obtaining the information indicative of a location of the piece of hygiene equipment and the process of associating the information indicative of an identification of the sensor device with the information indicative of a location of the piece of hygiene equipment" (see par. 0030 and 0052 , “[0030] (5) A central computer (which can be a personal computer or a server) which will receive the collected data from all the data transfer stations and processing them into a daily and/or periodic hand hygiene compliance report.” (i.e. the association is automatic when periodically or daily reported) 

	Claim 6 is rejected for the same reasons set forth above because the claims have similar limitations or have been addressed. 

	Regarding Claim 7 Huang teaches the limitation “The method of any preceding claim 1, wherein the information indicative an identification of the sensor device is obtained from the sensor device by any one of: Page 3 of 18
 	
machine-reading information indicative an identification of the sensor device provided on a surface of the sensor device or provided on a label of the sensor device; 
scanning at least one of a QR code, a barcode, an RFID tag and a NFC tag, provided on the sensor device and containing information indicative an identification of the sensor device; and 
receiving information indicative an identification of the sensor device transmitted by the sensor device” (see par. 0025, where the system uses active or a combination of passive and active RFID technology (i.e. scanning an RFID) for system reporting).

	Regarding Claim 8, Huang teaches the limitations “The method of any preceding claim 1, wherein the information indicative of a location of a piece of hygiene equipment with which the sensor device is to be associated is obtained by any one of the following: 
obtaining information indicative of a location of a piece of hygiene equipment from a positioning system of the mobile computing device; 
receiving input from the user of the mobile computing device via an input unit of the mobile computing device; scanning at least one of a QR code, a barcode, an RFID tag and a NFC tag, provided on the piece of hygiene equipment and containing information indicative a location of the piece of hygiene equipment; and 
receiving information indicative a location of the piece of hygiene equipment transmitted by the piece of hygiene equipment” (see par. 0052, where “Each soap dispenser will be programmed with a unique identification code, which represents its type (soap dispensing) and its location in a master program residing in the central computer.”) (i.e. scanned RFID tag provides location information of hygiene station).

	Claim 29 is rejected for the same reasons set forth above because the claims have similar limitations or have been addressed.

	Regarding Claim 22 Huang teaches the limitations "The mobile computing device of claim 14, wherein the memory is further configured to store instructions which, when executed by the processor, cause the processor to, perform at least one test to determine if the sensor device is correctly installed" (see par. 0050, “Costs, ease of installation and implementation as well as non-interference to the operation of existing equipment (both in RF and electrostatic interferences), particularly in the hospitals, are also factors that determine the usefulness and the ready adoption of such system” and par. 0081, where “The first row of the table in FIG. 12 shows that soap, lotion and towel refills are needed for the wash basin located in the nurse station at the DOU section. The battery for the soap dispenser is O.K. and the unit is functioning correctly.”) (i.e. the confirmation of functioning correctly is equated to testing for correct installation). 

	Claim 10 is rejected for the same reasons set forth above because the claims have similar limitations or have been addressed. 

	Regarding Claim 23 Huang teaches the limitations "The mobile computing device of claim 14, wherein the memory is further configured to store instructions which, when executed by the processor, cause the processor to transmit, to the sensor device, security information for use in accessing a communication network" (see par. 0025, where the system “uses active RFID or a combination of passive and active RFID technology to interact with pre-programmed soap and rinse-free disinfectant dispensers.” (i.e. active RFID interaction with dispensers equates to transmission and reception of security information such as RFID information for connection). 

	Claim 11 is rejected for the same reasons set forth above because the claims have similar limitations or have been addressed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	Claims 20, 21 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Huang as applied to claims 14 and 30, respectfully. 

 	Regarding Claim 20 Huang teaches all the limitation (see claim 7 above) except that "The mobile computing device further comprises an imaging unit.” 
	Huang does show the system for acquiring type, identifying (i.e. RFID tag) and determining location is a personal computer (see par. 0052).  
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that a personal computer (i.e. a phone) as taught by Huang would include an imaging unit (i.e. a camera) for further identifying hygiene stations based on reporting.  

 	Regarding Claim 21 Huang teaches the limitations "The mobile computing device of claim 14, wherein: 
 	the mobile computing device further comprises a positioning system, (see par. 0053, where “Each rinse-free disinfectant dispenser will be programmed with a unique identification code, which represents its type (rinse-free disinfectant dispensing) and its location in a master program residing in the central computer.” (i.e. positioning system determines location).

the memory is further configured to store instructions which, when executed by the processor, cause the processor to obtain the information indicative of a location of a piece of hygiene equipment with which the sensor device is to be associated by any one of the following: obtaining information indicative of a location of a piece of hygiene equipment from a positioning system of the mobile computing device; receiving input from the user of the mobile computing device via an input unit of the mobile computing device; scanning at least one of a QR code, a barcode, an RFID tag and a NFC tag, provided on the piece of hygiene equipment and containing information indicative a location of the piece of hygiene equipment; and receiving information indicative a location of the piece of hygiene equipment transmitted by the piece of hygiene equipment" (see par. 0052, where “Each soap dispenser will be programmed with a unique identification code, which represents its type (soap dispensing) and its location in a master program residing in the central computer.”) (i.e. scanned RFID tag provides location information of hygiene station). 
Huang does not explicitly teach that the system includes an imaging unit. However, Huang does show the system for acquiring type, identifying (i.e. RFID tag) and determining location is a personal computer (see par. 0052).  
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that a personal computer (i.e. a phone) as taught by Huang would include an imaging unit (i.e. a camera) for further identifying hygiene stations based on reporting.  

 	Claim 35 is rejected for the same reasons set forth above because the claims have similar limitations or have been addressed. 

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BILODEAU whose telephone number is (571)270-3192. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm Pacific Standard Time. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached at (571) 272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/David Bilodeau/
Primary Examiner, Art Unit 2648